Citation Nr: 0304209	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cerebral 
vascular accident/subarachnoid bleeding, to include 
headaches, and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1946 to 
February 1949, March 1950 to March 1954, and from April 1954 
to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been presented to 
reopen the previously denied claim for benefits.  In a March 
2001 decision, the Board found that new and material evidence 
had been presented sufficient to reopen the appellant's 
claim.  The claim was reopened and the matter was remanded to 
the RO for further development.  The requested development 
having been completed, this matter is returned to the Board 
for further appellate review.


FINDINGS OF FACT

There is no competent medical evidence of current residuals 
of cerebral vascular accident/subarachnoid hemorrhage shown.


CONCLUSION OF LAW

Chronic residuals of cerebral vascular accident/subarachnoid 
hemorrhage were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

In this regard, appellant was notified in the May 1998 rating 
decision that new and material evidence had not been 
presented to reopen the previously denied claim, noting that 
the evidence did not establish that the claimed disability 
was related to his period of service.  The rating decision, 
Statement of the Case, and Supplemental Statement of the Case 
informed the appellant of the evidence needed to substantiate 
his claim.  Additionally, the Board in August 2002 informed 
the appellant of the VA's responsibility under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims.  The appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the basis of the denial of this 
claim.  There is no indication that any relevant treatment 
records identified by the appellant have not been requested.  
Subsequent to his hearing, in August 2000, the Board 
determined that new and material evidence had been presented 
and reopened the claim.  The matter was remanded for further 
evidentiary development, and thereafter referred for 
additional medical opinion in April 2002.  The appellant has 
indicated he has no additional evidence to submit for 
consideration in this matter.  The Board finds that VA has 
made a reasonable effort to assist the appellant, and there 
is more than sufficient evidence of record to decide his 
claim properly.  Accordingly, the Board finds that the 
provisions of the VCAA have been satisfied.

Factual Background

On service entrance examination, conducted in April 1954, the 
appellant was evaluated to be without defect or abnormality.  
The heart was evaluated as normal.  A blood pressure reading 
of 130/78 was recorded.

In conjunction with an annual physical examination conducted 
in June 1968, the appellant was evaluated to be without 
defect or abnormality on physical examination.  The medical 
report indicated that x-ray studies of the chest revealed 
chronic fibrotic changes in the right lower lungs, secondary 
to past missile trauma.  Electrocardiographic (EKG) 
evaluation conducted at that time yielded results within 
normal limits.  A blood pressure reading of 116/88 was 
recorded on physical examination.  During examination June 
1970, a blood pressure reading of 100/70 was recorded.  There 
were no clinical findings noted on physical examination.  X-
ray studies of the chest revealed poor R wave progression in 
the precordium, which the examiner evaluated as probably 
normal.  No diagnostic finding was made relative to the 
cardiovascular system.  

Clinical records show that the appellant presented with 
complaints of headache and congestion in December 1972 and 
February 1973, which were diagnostically evaluated as a viral 
condition.  The appellant was seen later in February 1973.  
The medical report reflects that a friend of the appellant's 
reported that the appellant was exhibiting very poor memory, 
described as an inability to recall events of more than five 
to 10 minutes earlier.  It was noted that the appellant was 
reportedly unable to recall events of the day, walked into 
the wrong rooms at his living quarters, and exhibited 
rambling speech.  The appellant was referred for 
psychological consult.  A blood pressure reading of 200/120 
was recorded at that time.

The appellant was admitted to the hospital in February 1973 
under the medical service for evaluation of his headache 
episodes, and hypertension.  The medical report indicates 
that the appellant presented with complaints of persistent 
headaches, and had been followed at the dispensary for days 
prior to this admission for complaints of a history of dizzy 
spells, difficulty walking, vomiting, and severe headache.  A 
blood pressure reading of 125/90 was recorded.  It was noted 
that the appellant had no apparent prior history of elevated 
blood pressure, but was noted to smoke two packs of 
cigarettes daily.  His family history was significant for 
maternal severe hypertension and a number of cerebral 
vascular accidents.  On examination, blood pressure readings 
were recorded as 200/110 while recumbent, and 160/90 while 
standing.  Examination of the cerebellar function revealed 
good rapid alternating movements, finger to nose movements, 
heel to chin movements, and heel to toe walking.  Romberg 
test was negative.  Cranial nerves were evaluated within 
normal limits.  Motor function was equal and normal in all 
extremities.  Reflexes were evaluated as 2/4 with down going 
Babinski's, and negative Hoffman's signs.  Sensation was 
evaluated as normal.  X-ray studies of the chest and skull 
were within normal limits.  Electroencephalogram revealed 
findings consistent with left ventricular hypertrophy.  A 
lumbar puncture was performed due to the appellant's history 
of severe headaches, change in mental status, and 
hypertension.  Reports show that because of the possibility 
of a recent subarachnoid bleed, an emergency cerebral 
arteriogram was performed, and revealed findings 
arterioventricular malformation, mass lesion, or subdural 
hematoma.  It was noted that after the procedure, the 
appellant remained confused and delirious, and developed left 
central facial paralysis, mild weakness of the left hand and 
arm, and a positive left Babinski's sign.  During the course 
of this admission, the appellant's blood pressure readings 
remained elevated.  

The appellant's condition improved neurologically, with a 
return of mental alertness, decreased weakness of the upper 
left extremity, and some improvement in left facial weakness.  
Subsequent evaluation showed that the appellant had mild 
weakness of the left facial nerve centrally with no 
detectable weakness in the left upper extremity, equivocal 
Babinski's, slightly increased reflexes in the left lower 
extremity, and mild slurring of speech.  The appellant was 
also evaluated as alert, completely lucid, and cooperative.  
He no longer complained of headaches.  Blood pressure was 
maintained in the 140/80-90 range.  A final diagnosis of 
subarachnoid hemorrhage, and hypertension of uncertain 
etiology was noted at that time.  

The appellant was transferred to another medical facility in 
February 1973 for further treatment and evaluation.  The 
medical report noted a diagnosis of subarachnoid hemorrhage 
by history, unproven, and probable mild left occipital 
cerebral vascular accident, unproven.  It was noted that at 
the time of his discharge, the appellant was neurosurgically 
intact except for minor facial asymmetry, which the appellant 
reported having had his entire life.  The appellant was 
discharged from the hospital in May 1973.  

On follow-up examination in June 1973, the appellant 
presented with complaints of numbness of the left leg and the 
right leg.  Physical examination showed deep tendon reflexes 
evaluated as 2+/4 in the lower extremities.  There was no 
Babinski's sign.  The examiner noted that the appellant 
reported decreased sensation along the lateral portion of the 
lower thigh, and that this was not reproducible.  The 
diagnostic impression was "no significant disease."

On retirement examination, in June 1973, the appellant was 
clinically evaluated to be without defect or abnormality.  
The medical examination report noted that the appellant had 
been evaluated with probable cerebrovascular accident (CVA).  
The examiner indicated that the appellant had decreased 
severity of headaches, with improved memory.  EKG results 
were within normal limits.  His blood pressure was 138/88.

A January 1974 VA neurosurgical consultation report indicated 
that the appellant was evaluated for left hemiparesis 
secondary to suspected subarachnoid hemorrhage.  It was noted 
that angiography was negative.  Diagnostic studies conducted 
in conjunction with this examination were noted to yield 
negative results.  The appellant reported that he was doing 
well, except for "lightening-like" headaches which occurred 
in the right occipital area.  Physical examination showed the 
appellant to be oriented, with slight decrease in recent 
memory.  Deep tendon reflexes were evaluated as 2+, and were 
equal.  A blood pressure reading of 136/84 was recorded on 
examination.  His gait and station were evaluated as normal.  
The cerebella was evaluated as normal.  The clinical 
impression was suspected subarachnoid hemorrhage, and 
probable cerebrovascular accident (CVA).

On VA general medical examination, conducted in March 1974, 
the appellant reported that his medical history was 
significant for an episode during service in which he lost 
consciousness for a period of 21 days.  He reported current 
symptoms, which included tendencies of nervousness followed 
by weakness and fatigue, impaired speech, and an inability to 
tolerate stress.  The report noted that cardiovascular 
evaluation showed the heart was not enlarged.  A normal sinus 
rhythm was detected.  There was no evidence of murmurs.  
Peripheral pulses were evaluated as normal.  The report 
indicated that blood pressure readings were recorded while 
the appellant was seated (112/80), recumbent (116/70), 
standing (112/80), seated after exercise (150/64), and two 
minutes after exercising (110/70).  The medical report 
indicated that neurological evaluation results were entirely 
within normal limits.  The examiner noted the appellant's 
complaints of some memory loss, but indicated that this was 
not detected during the interview.  The examiner indicated 
that residuals of cerebrovascular accident were not found on 
examination.  It was noted that clinical findings were not 
suggestive of any pathology.

On psychiatric evaluation, conducted in March 1974, the 
appellant was evaluated with "non-psychotic organic brain 
syndrome with circulatory disturbance - residuals of 
cerebrovascular accident," and anxiety neurosis.  The 
medical report noted that the appellant presented with 
complaints of occasional episodes of numbness along the left 
lateral surface of the left hand, and slight headaches once 
weekly.  It was noted that the appellant reported that his 
history was significant for cerebral vascular accident, for 
which he continued to be seen on an outpatient basis.

A July 1974 VA neurosurgical clinical report indicated that 
the appellant reported his left hemiparesis had resolved 
since his subarachnoid hematoma in February 1973, but he 
reported he now experienced headaches.  The clinical 
impression was subarachnoid hemorrhage without apparent 
source, and left hemiparesis, resolved.  

A July 1975 VA clinical report indicated that the appellant 
was seen for follow-up evaluation of "subarachnoid 
hemorrhage by history only, with negative angiogram."  The 
report indicated that the appellant indicated that he was 
doing well, with no reported headaches of any significance.  
Objective findings on examination showed normal gait and 
station.  Motor and sensory systems revealed no deficit.  
Cranial nerves were intact, with no papilledema.  There were 
no cerebellar signs detected on examination.  The clinical 
assessment was resolved left hemiparesis.

The veteran underwent a VA psychiatric examination in August 
1997.  The diagnosis was post-traumatic stress disorder.  
Organic brain syndrome was not diagnosed.

VA clinical reports show that the appellant was seen in 
August 1998 for evaluation.  The report indicated that the 
appellant had a three year history of hypertension.  A 
clinical assessment of hypertension was indicated. 

The appellant was next evaluated in December 1998. The 
clinical assessment was hypertension and upper respiratory 
infection.  

An April 1999 VA clinical report shows that the appellant 
presented with complaints of stress producing tightness and 
pain in his neck.  Physical examination showed the heart to 
have a regular rate and rhythm.  The assessment was 
hypertension, and anxiety.

During VA examination for an unrelated condition in December 
1999, the appellant reported a history of amnesia for events 
from February 1973 until November 1973.  He also reported 
that he experienced headaches, and strange feelings in his 
head which lasted a couple of minutes.  There were no 
clinical findings relative to the subject disabilities noted 
on examination.

VA outpatient treatment reports disclose that the appellant 
reported impaired memory in December 1999, and was referred 
for neuropsychological evaluation.  The consultation report, 
dated in January 2000, indicated that evaluation was 
significant for mildly impaired visual constructional 
apraxia.  It was the examiner's assessment that this 
evaluation revealed no residual affects from the subarachnoid 
hemorrhage on the appellant's memory.  In this regard, it was 
noted that the appellant's memory abilities were intact and 
have essentially remained in the average range, consistent 
with his pre-morbid ability.  

The appellant was seen at a VA outpatient clinic in March 
2000 with complaints of headaches, and was referred for 
computer axial tomography (CAT) scan. 
During a videoconference hearing before the undersigned 
member of the Board in August 2000, the appellant offered 
testimonial evidence regarding the onset and severity of his 
disorders.  The appellant stated that during service he was 
in a "lucid coma" from January to February 1972.  He noted 
the onset of his hypertensive symptoms and headache episodes 
during this period as well.  With respect to his hypertensive 
symptoms, the appellant indicated that prior to his 
hospitalization, he consulted a physician in 1972 regarding 
his symptoms.  The physician reportedly advised the appellant 
to "slow down," but made no diagnostic finding nor 
prescribed any medication.  According to the appellant, 
during his hospitalization in 1973, he underwent surgical 
treatment for cerebrovascular accident.  The appellant was 
thereafter transferred stateside to a military hospital for 
further treatment.  He stated that he experienced residual 
symptoms from the cerebrovascular accident, to include 
difficulty with speech and movement, but noted that these 
symptoms resolved.  The appellant reported that when he 
retired from service in 1973, he was on medication, but was 
not being clinically treated.  He indicated that he was 
currently taking medication for high blood pressure and 
anxiety, and was seen at the VA medical facility every two to 
three months.  The appellant reported that he presently 
experiences intermittent headache episodes, described as 
pulsating in nature, starting at the top of his head, and 
occurring once or twice weekly.  

The appellant stated that he was first diagnosed with high 
blood pressure five to eight years earlier at a VA medical 
facility.  He stated that his severe in-service headaches 
were relieved following surgical treatment in 1973, but 
returned prior to his release from service.  He indicated 
that he reported his symptoms, but was only dispensed 
medication to treat his headache episodes.  He indicated that 
his headaches now occur two to three times daily.  The 
appellant stated that he experienced residual impairment 
after his cerebrovascular accident, to include twisting of 
his mouth, and left side weakness.  He reported that he is 
now able to function without problems, but indicated that he 
continues to experience impaired memory, which he described 
as 40 percent of what it used to be.  The appellant reported 
that is seen at the VA medical facility.  

On VA examination in June 2001, the examiner noted that the 
record showed the appellant was neurologically stable until 
the time of his subarachnoid hemorrhage.  The appellant was 
noted to experience symptoms of severe headaches, decreased 
ability to speak, decreased memory and comprehension, left 
sided numbness, and problems with coordination at that time.  
It was noted that following his release from service, the 
appellant had improved speech but with slurring of words, 
improved comprehension, although with decreased ability to 
follow direction, and color blindness.  The appellant's 
medical history, at that time, was noted to be significant 
for hypertension.  The examiner indicated that an April 2000 
CAT scan revealed the presence of infarction in the left 
lateral occipital gyrus, and questionable mild focalized 
infarction in the right paracentral gyrus.  The VA examiner 
diagnosed status post subarachnoid hemorrhage; multi-infarct 
syndrome and early peripheral neuropathy.  It was her 
assessment that the appellant's current complaints were 
related to his multiple infarcts revealed on recent CAT scan.  

In an August 2002 addendum to the VA examination report, the 
examiner concluded that the appellant has no residuals from 
his subarachnoid hemorrhage, and attributes his current 
deficits to his multi-infarct syndrome.  In this context, it 
was noted that a review of the medical record shows that on 
follow-up examination conducted in 1974 and 1975, the 
appellant's hemiparesis had resolved, memory was normal, and 
blood pressure readings were not hypertensive.  Angiograms 
conducted during this period yielded negative findings.  
Clinical records disclose that the appellant was shown to be 
mildly hypertensive in 1998.  It was noted that while the 
evidence shows the appellant was hypertensive during the 1973 
hospitalization for subarachnoid hemorrhage, this was on an 
acute basis and reflective of a normal manifestation of that 
acute illness.  The examiner notes that this circumstance 
resolved and did not recur within the one year period 
following the appellant's release from service.  Also noted 
as significant was the appellant's family history of cerebral 
vascular disease and hypertension.  

Of record are additional VA outpatient treatment reports 
dated through 2002 that document treatment and evaluation for 
hypertension, and complaints of headaches.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  For veterans who had service of ninety (90) days or 
more during a war period or peacetime service after December 
31, 1946, and cardiovascular renal disease, to include 
hypertension, or brain hemorrhage is manifest to a 
compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection may also be granted for a disease which 
was diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the context of this claim, the Board must decide whether 
the weight of the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 61 (1991).

The evidence presented in this matter discloses the appellant 
had a subarachnoid hemorrhage in 1973, for which he underwent 
surgical treatment and hospitalization.  At that time, the 
appellant's condition was manifested by elevated blood 
pressure, impaired memory, and complaints of persistent 
headaches.  Thereafter, his left hemiparesis resolved, blood 
pressure was evaluated as normal, and his memory improved.  
Angiograms were conducted and consistently yield negative 
findings.  On subsequent evaluations and 1974 and 1975, the 
appellant's left hemiparesis was noted to have resolved, and 
his memory improved.  There was no indication of hypertensive 
blood pressure readings.  More recent VA outpatient treatment 
reports show the appellant was treated and evaluated for 
elevated blood pressure readings.  In 1999, the appellant 
presented with complaints of persistent headaches and 
decreased memory.  Diagnostic evaluation has recently shown 
multiple infarctions.  

It is essentially the appellant's contention that his 
currently complained of symptomatology represents residual 
impairment associated with the cerebral vascular 
accident/subarachnoid hemorrhage he suffered during active 
duty.  The Board notes that when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing medical expertise gained through 
specialized training, experience or knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the evidence does not reflect nor does 
the appellant contend that he possesses a recognized degree 
of medical knowledge that would render his opinion on medical 
diagnosis or causation competent.  

In this regard, a VA examiner conducted a historical review 
of the appellant's history.  It was her opinion that there 
was no evidence of residual impairment associated with the 
subarachnoid hemorrhage in service, and that the current 
symptomatology was related to multi-infarct syndrome.  The 
examiner concluded that the absence of findings of residual 
pathology within the nearly two year period after the 
appellant's release from service weighed against a finding 
the appellant's current symptomatology was associated with 
the in service subarachnoid hemorrhage that occurred 25 years 
earlier.  It was the examiner's opinion that the appellant's 
current symptoms are etiologically related to multi-infarct 
syndrome shown on recent diagnostic evaluation.  Additionally 
the post service hypertension and the multi-infarct syndrome 
were manifested in the 1990s, many years after service.

Following a careful and considered review of the record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  In rendering this 
determination, the Board finds that the evidence is not 
evenly balanced and, as such, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102 (2002). 


ORDER

Service connection for residuals of cerebral vascular 
accident/subarachnoid hemorrhage is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

